

Exhibit 10.1






ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (this “Agreement”), dated August 5, 2008, is made
between Antonie Jarjour and Roula Jarjour, husband and wife, residing in the
State of Washington (“Sellers”) and Franklin Lake Resources Inc., a Nevada
corporation (the “Buyer”).


RECITALS


WHEREAS, the Buyer desires to acquire from the Sellers, the assets listed on
“Exhibit A” attached hereto (the “Assets”), and the Sellers desire to sell the
Assets to the Buyer, all upon the terms and subject to the conditions of this
Agreement; and


WHEREAS, capitalized terms used, and not otherwise defined, in this Agreement
shall have the meanings assigned to such terms in Section 7.1 (a).


NOW, THEREFO&E, in consideration of the premises and other good and valuable
consideration, the parties agree as follows:


ARTICLE 1
TRANSFER OF ASSETS AND LIABILITIES


Section 1.1                      Sale and Purchase of the Assets


Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing, the Sellers shall sell, convey, assign, deliver m::t4 transfer to the
Buyer, all of the Assets and the Buyer shall buy and take possession of, all of
the Sellers’ right, title and interest in and to the Assets.


ARTICLE 2
PURCHASE PRICE


Section 2.1                      Purchase Price


As consideration for the Assets and the covenants and agreements of the Sellers
made herein, the Buyer shall, at the Closing, issue to Sellers a stock
certificate representing seventeen million (17,000,000) post-reverse split fully
paid and non-assessable restricted shares of Buyer’s common
stock (the “Purchase Price”).


















-1-

 
 

--------------------------------------------------------------------------------

 



 


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE SELLERS


The Sellers represent and warrant to the Buyer as follows:


Section 3.1                      Existence and Power


Sellers are husband and wife residing in the State of Washington. All assets
referred to herein are located in the State of Washington. Sellers have all
requisite power and authority to own, lease and operate their properties and to
carry on their business substantially as now conducted, except where the failure
to do so would not have, individually or in the aggregate, a Sellers Material
Adverse Effect. For purposes of this Agreement, the term “Sellers Material
Adverse Effect” means any event, change, occurrence, circumstance or development
which has had or, to the Knowledge of the Sellers, would have a material adverse
effect on the condition (financial or otherwise), business, assets or results of
operations of the Sellers, or that materially adversely affects the ability of
the Sellers to consummate the transactions contemplated by this Agreement and
the other Transaction Documents or materially impairs or delays the Sellers’
ability to perform their obligations hereunder and thereunder.


Section 3.2                      Authorization


Sellers have all necessary power and authority to enter into this Agreement and
the other Transaction Documents and to consummate the transactions contemplated
hereunder and thereunder. The execution, delivery and performance of this
Agreement and the other Transaction Documents to be executed and delivered by
the Sellers and the consummation by the Sellers of the transactions contemplated
hereunder and thereunder have been duly and validly authorized by all necessary
action on the part of the Sellers. This Agreement has been and the other
Transaction Documents have been, or will be, as applicable, duly executed and
delivered by the Sellers and, assuming the due authorization, execution and
delivery hereof by the Sellers, constitute, or will constitute, as applicable,
legal, valid and binding agreements of the Sellers.


3.3                Governmental Authorization


The execution, delivery and performance by the Sellers of this Agreement and the
other Transaction Documents and the consummation by the Sellers of the
transactions contemplated hereby and thereby do not require any consent,
approval, compliance, exemption, authorization or permit of or other action by,
or filing with, any Governmental Authority, other than such requirements which
have already been completed, filings and approvals which are not required prior
to the consummation of the transactions contemplated by this Agreement and the
other Transaction Documents or where the failure of any such consent, approval,
compliance, exemption, authorization or permit to be obtained, action to be
taken or filing to be made would not have, individually or in the aggregate, a
Sellers Material Adverse Effect.














-2-

 
 

--------------------------------------------------------------------------------

 



 


Section 3.4                      Non-Contravention


The execution, delivery and performance by the Sellers of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated 11ereby and thereby do not and will not (a) contravene or conflict
with or result in any violation or breach of any provision of any agreements the
Sellers have entered into with any third parties; (b) assuming compliance with
the matters referred to in Section 4.3, contravene or conflict with or result in
a violation or breach of any provision of any Requirement of Law or Order
binding upon or applicable to the Sellers, or (c) require any consent or other
action by any Person under, constitute a default under or give rise to a right
of termination, cancellation or acceleration of any right or obligation or to
the loss of any benefit or material adverse modification of the effect
(including an increase in the price paid by, or cost to, the Sellers) of, or
under any provision of any agreement or other instrument to which any Sellers
are a party or that is binding upon any Sellers or any license, franchise,
permit or other similar authorization held by any Seller or (d) violate,
conflict with or result in any breach, default or contravention of (with due
notice or lapse of time or both), or the creation or imposition of any Liens on
any asset of the Sellers or that would not have, individually or in the
aggregate, a Sellers Material Adverse Effect.


Section 3.5                      Absence of Certain Changes


Since January 1, 2006, the Sellers have operated their business,)n all material
respects, in the ordinary course consistent with past practices, and there has
not been a Sellers Material Adverse Effect.


Section 3.6                      Litigation


No litigation (including derivative actions), arbitration proceeding or
governmental investigation or proceeding is pending or, threatened against the
Sellers which, if adversely determined, would reasonably be expected to have a
Sellers Material Adverse Effect.


Section 3.7                      Taxes


The Sellers have timely filed all Tax Returns and reports required to be filed
by it and has paid all Taxes as shown to be owed on such returns and reports.


Section 3.8                      Title to the Assets


The Sellers have good and marketable title to the Assets, free of all
encumbrance and is in compliance with all laws.


(1)          The Sellers are in compliance with any Requirement of Law, Order,
permit, license or other governmental authorization or approval applicable to
its business or by which any of its properties, .assets or operations of its
business is bound or affected, except for failures to comply or violations that
would not have, individually or in the aggregate, a Sellers Material Adverse
Effect. To the Sellers’ knowledge, since January 1, 2006, the Sellers, in the
operation of their business, have not violated any applicable Requirement of
Law, Order, permit, license or other governmental authorization or approval,
except for violations which, individually or in the aggregate, would not have a
Sellers Material Adverse Effect.




-3-

 
 

--------------------------------------------------------------------------------

 



 


(2)          The Sellers hold all orders and all consents, permits, licenses,
variances, exemptions and approvals from Governmental Authorities that are
material to the operation of their business. The Sellers are in compliance with
the terms of such consents, permits, licenses, variances, exemptions, orders and
approvals, except where the failure to so comply would not have, individually or
in the aggregate, a Sellers Material Adverse Effect.


Section 3.9                      Environmental Matters


(1)          The Sellers have complied with and is in compliance with all
Environmental Laws applicable to its business, except for such instances of
noncompliance that would not have, individually or in the aggregate, a Sellers
Material Adverse Effect;


(2)          The Sellers hold and have held all permits required pursuant to
Environmental Laws in-connection with its business and is and has been in
compliance with such permits, except for the failure to hold such permits and
such instances of noncompliance that would not have, individually or in the
aggregate, a Sellers Material Adverse Effect; and,


(3)          There is no action, suit, claim, investigation or proceeding
(whether judicial, arbitral, administrative or other) pending or, to the
Sellers’ knowledge threatened against Sellers pursuant to Environmental Laws
that would have, individually or in the aggregate, a Sellers Material Adverse
Effect.


Section 3.10                     Insurance


The Sellers are covered by liability insurance in the amount of $2,000,000.00
per store.


Section 3.11                     Accuracy of Statements


The representations and warranties of the Sellers contained in this Agreement,
taken together and as modified by any Schedules or Exhibits, do not contain any
untrue statement of a material fact and do not omit to state a material fact
that would make the representations and warranties untrue in a material respect.


Section 3.12                     Finders and Investment Bankers


There is no broker, finder or other intermediary who has been retained by or is
authorized to act on behalf of the Sellers who might be entitled to any fee or
commission in connection with the transactions contemplated by this Agreement
and the other Transaction Documents.


Section 3.13                     No Other Representations


Except as specifically set forth in this Article IV, the Sellers have not made,
and the Sellers agree that they have not relied upon, any other representations
or warranties, whether expressed or implied.










-4-

 
 

--------------------------------------------------------------------------------

 



 


Section 3.14                     Reliance


The Buyer acknowledges that it and its representatives have had a reasonable
opportunity to meet with the Sellers to discuss the Assets and that it has
relied upon its own independent Investigation of the Assets in reaching the
determination to purchase the Assets. The Buyer acknowledges that neither the
Sellers nor any other person has made any representation or warranty, expressed
or Implied, as to the accuracy or completeness of any information regarding the
Assets furnished or made available to the Buyer and its representatives, except
as expressly set forth in this Agreement.


Section 3.15                     No Material Liabilities or Obligations


Sellers have no material liabilities or future obligations contingent,
contractual or otherwise including but not limited to notes payable and accounts
payable and is not a party to any executor agreements which affect the assets.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE BUYER


Buyer represents and warrants to the Sellers as follows:


Section 4.1                      Corporate Existence and Power


Buyer is a corporation duly organize validly existing and in good standing under
the laws of its jurisdiction of incorporation and all other jurisdictions in
which it is required to be qualified to engage in business, and has all
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business substantially as now conducted, except where the
failure to do so would not have, individually or in the aggregate, a Buyer
Material Adverse Effect. For purposes of this Agreement, the term “Buyer
Material Adverse Effect” means any event, change, occurrence, circumstance or
development which has had or, to the knowledge of the Buyer, would have a
material adverse effect on the condition (financial or otherwise), business,
assets or results of operations of the Buyer, or that materially adversely
affects the ability of the Buyer to consummate the transactions contemplated by
this Agreement and the other Transaction Documents or materially impairs or
delays the Buyer’s ability to perform its obligations hereunder and thereunder.


Section 4.2                      Corporate Authorization


Buyer has all necessary corporate power and authority to enter into this
Agreement and the other Transaction Documents and to consummate the transactions
contemplated hereunder and thereunder. The board of directors of the Buyer has
approved this Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby, and no further corporate or stockholder action
is required on the part of the Buyer in connection with the consummation of the
transactions contemplated by this Agreement and the other Transaction Documents.
The execution, delivery and performance of this Agreement and the other
Transaction Documents to be executed and delivered by the Buyer and the
consummation by the Buyer of the transactions contemplated hereunder and
thereunder have been duly and validly authorized by all necessary corporate
action on the part of the Buyer. This Agreement has been and the other




-5-

 
 

--------------------------------------------------------------------------------

 



 


Transaction Documents have been, or will be, as applicable, duly executed and
delivered by the Buyer and, assuming the due authorization, execution and
delivery hereof by the Sellers, constitute, or will constitute, as applicable,
legal, valid and binding agreements of the Buyer.


Section 4.3                      Governmental Authorization


The execution, delivery and performance by the Buyer of this Agreement and the
other Transaction Documents and the consummation by the Buyer of the
transactions contemplated hereby and thereby do not require any consent,
approval, compliance, exemption, authorization or permit of or other action by,
or filing with, any Governmental Authority, other than such requirements which
have already been completed, filings and approvals which are not required prior
to the consummation of the transactions contemplated by this Agreement and the
other Transaction Documents or where the failure of any such consent, approval,
compliance, exemption, authorization or permit to be obtained, action to be
taken or filing to be made would not have, individually or in the aggregate, a
Buyer Material Adverse Effect.


Section 4.4                      Non-Contravention


The execution, delivery and performance by the Buyer of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby do not and will not (a) contravene or conflict
with or result in any violation or breach of any provision of the certificate of
incorporation or bylaws of the Buyer, (b) assuming compliance with the matters
referred to in Section 4.3, contravene or conflict with or result in a violation
or breach of any provision of any Requirement of Law or Order binding upon or
applicable to the Buyer, or (c) require any consent or other action by any
Person under, constitute a default under or give rise to a right of termination,
cancellation or acceleration of any right or obligation or to the loss of any
benefit or material adverse modification of the effect (including an increase in
the price paid by, or cost to, the Buyer) of, or under any ‘provision of any
agreement or other instrument to which any Buyer is a party or that is binding
upon any Buyer or any license, franchise, permit or other similar authorization
held by any Buyer or (d) violate, conflict with or result in any breach, default
or contravention of (with due notice or lapse of time or both), or the creation
or imposition of any Liens on any asset of the Buyer or that would not have,
individually or in the aggregate, a Buyer Material Adverse Effect.


Section 4.5                      Financial Condition


The Buyer has delivered to the Sellers true and correct copies of (i) the
audited financial statements of Buyer for the fiscal year ended October 31, 2007
(the “Buyer Annual Financials”) and (ii) the unaudited financial statements of
the Buyer for the fiscal quarters ended January 31, 2008 and April 30, 2008 (the
“Buyer Interim Financials”). The Buyer Annual Financials and the Buyer Interim
Financials have been prepared in accordance with GAAP and present fairly in all
material respects the combined or consolidated financial condition (as
applicable) of the applicable entities, as the case may be, as of the dates
thereof, and the combined or consolidated results of operations (as applicable)
of the applicable entities for the period then ended.










-6-

 
 

--------------------------------------------------------------------------------

 



 
Section 4.6                      Absence of Certain Changes


Since May 23, 1986, the Buyer has operated its business, in all material
respects, in the ordinary course consistent with past practices, and there has
not been a Buyer Material Adverse Effect.


Section 4.7                      Litigation


No litigation (including derivative actions), arbitration proceeding or
governmental investigation or proceeding is pending or, threatened against the
Buyer or any of Buyer’s officers or directors which, if adversely determined,
would reasonably be expected to have a Buyer Material Adverse Effect.


Section 4.8                      Taxes


The Buyer has timely filed all Tax Returns and reports required to be filed by
it and has paid all taxes as shown to be owed on such returns and reports.


Section 4.9                      Title to Properties: Leases


The Buyer has good and marketable title to, or in the case of leased property
and assets, valid leasehold interests in, all of its tangible personal
properties and assets used or held for use in the conduct of its business, and
such properties and assets are free and clear of any liens.


Section 4.10                      Compliance with Laws: Government Approvals


(1)          The Buyer is in compliance with any Requirement of Law, Order,
permit, license or other governmental authorization or approval applicable to
its business or by which any of its properties, assets or operations of its
business is bound or affected, except for failures to comply or violations that
would not have, individually or in the aggregate, a Buyer Material Adverse
Effect. To the Buyer’s knowledge, since October 31, 2005 the Buyer, in the
operation of its business, has not violated any applicable Requirement of Law,
Order, permit, license or other governmental authorization or approval, except
for violations which, individually or in the aggregate, would not have a Buyer
Material Adverse Effect.


(2)          The Buyer holds all orders and all consents, permits, licenses,
variances, exemptions and approvals from Governmental Authorities that are
material to the operation of its business. The Buyer is in compliance with the
terms of such consents, permits, licenses, variances, exemptions, orders and
approvals, except where the failure to so comply would not have, individually or
in the aggregate, a Buyer Material Adverse Effect.


Section 4.11                     Environmental Matters


(1)          The Buyer has complied with and is in compliance with all
Environmental Laws applicable to its business, except for such instances of
noncompliance that would not have, individually or in the aggregate, a Buyer
Material Adverse Effect;










-7-

 
 

--------------------------------------------------------------------------------

 



 


(2)          The Buyer holds and has held all permits required pursuant to
Environmental Laws in connection with its business and is and has been in
compliance with such permits, except for the failure to hold such permits and
such instances of noncompliance that would not have, individually or in the
aggregate, a Buyer Material Adverse Effect; and


(3)          There is no action, suit, claim, investigation or proceeding
(whether judicial, arbitral, administrative or other) pending or, to the Buyer’s
knowledge threatened against Buyer pursuant to Environmental Laws that would
have, individually or in the aggregate, a Buyer Material Adverse Effect.


Section 4.12                     Insurance


The Buyer is not covered by insurance.


Section 4.13                     Accuracy of Statements


The representations and warranties of the Buyer contained in this Agreement,
taken together and as modified by any Schedules or Exhibits, do not contain any
untrue statement of a material fact and do not omit to state a material fact
that would make the representations and warranties untrue in a material respect.


Section 4.14                     Securities and Exchange Commission Filings


The Buyer has filed all forms, reports, schedules, statements and other
documents (including all exhibits, annexes, supplements and amendments to such
documents) required to be filed by it under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and the Securities Act of 1933, as amended (the
“Securities Act”), (such documents shall be referred to herein as, the “SEC
Reports”). The SEC Reports, including any financial statements or schedules
included or incorporated therein by reference, at the time they were filed, (i)
complied in all material respects with the requirements of the Exchange Act or
the Securities Act or both, as the case may be, applicable to those SEC Reports
and (ii) did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated or necessary in order to make the
statements made in those SEC Reports, in the light of the circumstances under
which they were made, not misleading.


Section 4.15                     Finders and Investment Bankers


There is no broker, finder or other intermediary who has been retained by or is
authorized to act on behalf of the Buyer who might be entitled to any fee or
commission in connection with the transactions contemplated by this Agreement
and the other Transaction Documents.


Section 4.16                     No Other Representations


Except as specifically set forth in this Article IV, the Buyer has not made, and
the Sellers agree that they have not relied upon, any other representations or
warranties, whether expressed or implied.








-8-

 
 

--------------------------------------------------------------------------------

 



 


Section 4.17                     Buyer Reliance


The Buyer acknowledges that it and its representatives have had a reasonable
opportunity to meet with the Sellers to discuss the Assets and that it has
relied upon its own independent investigation of the Assets in reaching the
determination to purchase the Assets. The Buyer acknowledges that neither the
Sellers nor any other person bas made any representation or warranty, expressed
or implied, as to the accuracy or completeness of any information regarding the
Assets furnished or made available to the Buyer and its representatives, except
as expressly set forth in this Agreement.


Section 4.18                     No Material Liabilities or Obligations


Buyer bas no material liabilities or future obligations contingent, contractual
or otherwise including but not limited to notes payable and accounts payable and
is not a party to any executor agreements.


Section 4.19                     OTCBB Listing


Buyer’s common stock is traded on the FINRA OTC Bulletin Board and is not
subject to any notice of suspension or delisting.


Section 4.20                     Buyer Not Subject to Bankruptcy


Buyer i$ not and has not been the subject of any voluntary or involuntary
bankruptcy proceedings.


Section 4.21                     Capitalization of Buyer


Buyer has 20,960,325 shares of common stock and 0 shares of preferred stock
issued and outstanding and has no outstanding options, warrants or other
securities exercisable or convertible into shares of Buyer’s common or preferred
stock other than as described in Buyer’s financial statements filed with the
SEC.


Section 4.22                      Blank Check or Shell Company


Buyer is not a “blank check company” as such term is defined by Rule 419 of the
Securities Act and has never offered any securities pursuant to Rule 419 of the
Securities Act. Buyer is not a “shell company” as defined in SEC Release No.
33-8587.


Section 4.22                     Discontinuance of Present Operation


Should it choose to do so, Buyer can discontinue all of its present business
operations without any Buyer Material Adverse Effect.


Section 4.23                     Minute Book.


Buyer’s Minute Book is accurate, complete and up to date.




-9-

 
 

--------------------------------------------------------------------------------

 



 


ARTICLE 5
COVENANTS


Section 5.1                      Confidentiality


Sellers and Buyer acknowledge that the transactions described herein are of a
confidential nature and Sellers and Buyer agree not to disclose any of such
confidential information, except to (i) their respective legal, financial, and
accounting advisors, (ii) their lenders, shareholders, officers, and directors,
or (iii) as required by law.


Section 5.2                      Further Assurances


(1)          From time to time following the Closing, at the request of any of
the parties and without further consideration, the Buyer or the Sellers, as the
case may be, shall cause their applicable Affiliates to, execute ‘and deliver
such further documents, perform such further acts, and fully cooperate with each
other, as may be reasonably necessary in order to effectively transfer and
convey the Assets to the Buyer on the terms herein contained, and to otherwise
comply with the terms of this Agreement and the other Transaction Documents.


(2)          Each of the parties shall, as promptly as practicable after the
Closing Date, make all filings required to be made by it under any Requirement
of Law relating to the transactions contemplated by this Agreement and shall
cooperate with the other parties with respect to such filings.


Section 5.3                      Indemnification


(1)          The Sellers agrees to indemnify and hold harmless the Buyer (and
its directors, officers, managers, members, employees, successors and assigns,
referred to collectively herein as the “Buyer Indemnified Parties”) from and
against any Losses arising out of or relating to any breach by the Sellers of
any representation, warranty, covenant or agreement of the Sellers pursuant to
this Agreement.


(2)          The Buyer agrees to indemnify and hold harmless the Sellers (and
its directors, officers, managers, members, employees, successors and assigns,
referred to collectively herein as the “Sellers Indemnified Parties”, and
together with the Buyer Indemnified Parties, the “Indemnitees”) from and against
any Losses arising out of or relating to any breach by the Buyer of any
representation, warranty, covenant or agreement of the Buyer pursuant to this
Agreement.


Section 5.4                      Indemnification Procedures


(1)          Promptly after discovery or receipt by any Indemnitee of notice of
any demand, claim or circumstance which would or might give rise to a claim or
the commencement (or threatened commencement) of any action, proceeding or
investigation (an “Asserted Liability”) that may result in Losses, the
Indemnitee shall give written notice thereof (the “Claims Notice”) to the Person
or Persons obligated to provide indemnification pursuant to Section 5.3
(collectively, the “Indemnifying Party”). The Claims Notice shall describe the
Asserted






-10-

 
 

--------------------------------------------------------------------------------

 



 


Liability in reasonable detail and shall indicate the amount (estimated, if
necessary, and to the extent feasible) of the Losses that have been or may be
suffered by the Indemnitee. The Indemnitee shall thereupon give the Indemnifying
Party reasonable access to the books, records and assets of the Indemnitee which
evidence or support such Claims Notice and any act, omission or occurrence
giving rise to such claim and the right, upon prior notice during normal
business hours, to interview any appropriate personnel of the Indemnitee related
thereto. Not more than thirty (30) days following receipt of the Claims Notice,
the Indemnified Party shall give written notice to the Indemnitee that it either
(i) accepts liability for the matter set forth in the Claims Notice, and: the
amount thereof, or (ii) disputes such liability and/or the amount thereof, and
the specific grounds for such dispute. Failure of the Indemnitee to give the
notice provided in the preceding sentence within the time period there provided
shall have the same effect as notice under clause (i) of the preceding sentence.
If the Indemnifying Party gives timely notice to the Indemnitee that it disputes
liability for the matter set forth in a Claims Notice, and/or the amount
thereof, the parties shall endeavor for a period of twenty (20) days following
the Indemnitee’s receipt of such notice (the “Reconciliation Period”) to resolve
their differences. Thereafter, any party shall be free to institute litigation
to resolve such differences.


(2)   The Indemnifying Party may elect to compromise or defend, at its own
expense and by its own counsel, any Asserted Liability for which it has
accepted, or is deemed to have accepted, liability pursuant to Section 5.4(a).
If the Indemnifying Party elects to compromise or defend such Asserted
Liability, it shall within thirty (30) days (or sooner, if the nature of the
Asserted Liability so requires) notify the Indemnitee in writing of its intent
to do so. In such event, the Indemnitee shall cooperate, at the expense of the
Indemnifying Party, in the compromise of, or defense against, such Asserted
Liability and may also, at its option, choose to participate in such defense or
compromise through counsel of its choosing at its expense. If the Indemnifying
Party elects not to compromise or defend the Asserted Liability, fails to notify
the Indemnitee of its election as herein provided or contests its obligation to
indemnify under this Agreement, the Indemnitee may pay, compromise or defend
such Asserted Liability. Notwithstanding the foregoing, neither the Indemnifying
Party nor the Indemnitee may settle or compromise any claim over the written
objection of the other; provided, however, that (i) consent to settlement or
compromise shall not be unreasonably withheld or delayed and (ii) the
Indemnifying Party may settle claims for monetary damages, only, without the
consent of the Indemnitee.


(3)      Notwithstanding any other provision contained herein to the contrary,
the failure to notify, or any delay in notifying, the Indemnifying Party of an
Asserted Liability will not relieve the Indemnifying Party of any liability that
it may have to the Indemnitee, except to the extent the Indemnifying Party’s
position is prejudiced as a result of any failure or delay of the Indemnitee in
providing any Claims Notice to such Indemnifying Party.


Section 5.5                      Confidential Information


At all times after the Closing Date, the parties and their directors, officers,
employees, accountants, consultants, legal counsel, investment bankers, agents
and other representatives shall treat in confidence, and shall not use in any
manner, information obtained from another party that is confidential or
proprietary (“Confidential Information”). Confidential Information shall not be
communicated to any third Person (other than the parties’ respective counsel,
accountants, financial


-11-

 
 

--------------------------------------------------------------------------------

 



 


advisors or consultants who shall also agree to maintain the confidentiality of,
and to not use, the Confidential Information). The obligation to treat
Confidential Information in confidence shall not apply to any Confidential
Information which (i) is or becomes available to any party from a source other
than another party, (ii) is or becomes available to the public other than as a
result of disclosure by such party or (iii) is required to be disclosed under
applicable law or judicial process, but only to the extent it must be disclosed.


ARTICLE 6
CLOSING


Section 6.1                      Closing Date and Place


The closing of the transactions contemplated hereby (the “Closing”) will take
place as determined by the parties (the “Closing Date”).


Section 6.2                      The Sellers’ Closing Obligations


The Sellers shall deliver to Buyer duly executed bills of sale and assignment,
and such other documents or instruments of conveyance, transfer or assignment,
as are necessary or reasonably appropriate to vest or confirm in the Buyer, all
of the Sellers’ right, title and interest in and to all of the Assets, all of
which documents shall be in form and substance reasonably satisfactory to
counsel for the Buyer.


Section 6.3                      The Buyer’s Closing Obligations


At the Closing, the Buyer-shall deliver to Sellers (a) the Purchase Price; (b)
certified copies of the resolutions of the board of directors of the Buyer
approving the transactions contemplated by this Agreement including the
appointment of such officers and directors of Buyer as directed by Sellers
effective at the Closing; (c) duly executed bills of sale and assignment, and
such other documents or instruments of conveyance, transfer or assignment, as
are necessary or reasonably appropriate to vest or confirm in the Buyer all of
Sellers’ right, title and interest in and to all of the Assets, all of which
documents shall be in form and substance reasonably satisfactory to counsel for
the Buyer; (d) good standing certificates from Nevada and any other jurisdiction
in which Buyer is required to be qualified to engage in business; and, (e)
copies of Buyer’s Tax Returns; (e) have reverse split its shares of common stock
on a 1 for 2½ basis; and, (f) increased its authorized shares of common stock
from 45,000,000 shares of common stock to 195,000,000 shares of common stock
with a par value of $0.001 per shares.


ARTICLE 7
MISCELLANEOUS


Section 7.1                      Definitions


(1)   As used in this Agreement, and unless the context requires a different
meaning, the following terms have the meanings indicated:








-12-

 
 

--------------------------------------------------------------------------------

 



 


“Affiliate” means with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such specified Person.


“Business Day” means any day other than a Saturday, Sunday or a federal holiday,
and shall consist of the time period from 12:01 a.m. through 12:00 midnight
Eastern Time.


“Contingent Obligation” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to or otherwise to invest in a debtor, or otherwise
to assure a creditor against loss) any indebtedness, obligation or other
liability of any other Person (other than by endorsements of instruments in the
course of collection or other similar transactions in the ordinary course of
business), or guarantees the payment of dividends or other distributions upon
the shares of any other Person. The amount of any Person’s obligation in respect
of any Contingent Obligation shall (subject to any limitation set forth therein)
be deemed to be the principal amount of the debt, obligation or other liability
supported thereby.


“Contract” means any oral or written license agreement, lease, franchise,
contract, agreement, commitment or other binding arrangement (including any
amendments, modifications, extensions or replacements thereat) used in and
related to the Brands, which, for the avoidance of doubt, excludes all Contracts
related to software.


“Environmental Laws” means, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq., the
Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et
seq., the Resource Conservation and Recovery Act, 42. U.S.C. § 6901 et seq., the
Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., the Federal Insecticide,
Fungicide, and Rodenticide Act 7 U.S.C. § 136 et seq., the Clean Air Act, 42
U.S.C. § 7401 et seq., the Clean Water Act (Federal Water Pollution Control
Act), 33 U.S.C. § 1251 et seq., the Safe Drinking Water Act, 42 U.S.C. § 300f et
seq., the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et seq., as
any of the above statutes have been or may be amended from time to time, all
rules and regulations promulgated pursuant to any of the above statutes, and any
other foreign, federal, state or local law, statute, ordinance, rule or
regulation governing Environmental Matters, as the same have been or may be
amende4 from time to time, and all applicable judicial and administrative
decisions, orders, and decrees relating to Environmental Matters.


“Environmental Matter” means any matter arising out of, relating to, or
resulting from pollution, or protection of the environment.


“GAAP” means the generally accepted accounting principles in the United States
as defined by controlling pronouncements of the Financial Accounting Standards
Board, as from time to time supplemented and amended.


“Governmental Authority” means any domestic, foreign, international, national,
federal, state, provincial or local governmental, regulatory or administrative
authority, agency, commission, court, tribunal, arbitral body or self-regulated
entity.






-13-

 
 

--------------------------------------------------------------------------------

 



 


 “Knowledge” means with respect to any Person, the actual knowledge of the
Person and its affiliates following reasonable inquiry in the context of such
affiliates’ day-to-day responsibilities and not specifically for the purpose
hereof.


“Losses” mean any claims, actions, proceedings, losses, liabilities, damages,
costs and expenses including, without limitation, reasonable fees and expenses
of counsel incurred by the applicable Indemnitees in any claim, action or
proceeding.


“Order” means any order, judgment, injunction, award, decree or writ handed down
or imposed by any Governmental Authority.


“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Authority or other entity of any kind,
and shall include any successor (by merger or otherwise) to such entity.


“Requirement of Law” means, as to any Person, any law, statute, treaty, rule,
regulation, right, privilege, qualification, license, franchise or determination
of an arbitrator or a court or other Governmental Authority or stock exchange,
in each case applicable or binding upon such Person or any of its property or to
which such Person or any of its property is subject or pertaining to any or all
of the transactions contemplated or referred to herein.


“Tax Returns” means all returns and reports required to be supplied to a tax
authority relating to taxes.


“Transaction Documents” means, collectively, this Agreement, the Bill of Sale
and Assignment documents, and any other documents delivered pursuant to this
Agreement.


(2)          The following capitalized terms are defined in the following
Sections of this Agreement:






































-14-

 
 

--------------------------------------------------------------------------------

 



 



 
Term
Section
 
Agreement
Preamble
 
Assets
Recitals
 
Buyer
Preamble
 
Buyer Annual Financials
4.5
 
Buyer Indemnified Parties
5.3(1)
 
Buyer Interim Financials
4.5
 
Buyer Material Adverse Effect
4.1
 
Closing
6.1
 
Closing Date
6.1
 
Confidential Information
5.15
 
Exchange Act
4.14
 
Indemnifying Party
5.4(1)
 
Indemnitees
5.3(2)
 
Liens
3.4
 
Securities Act
4.14
 
Sellers
Preamble
 
Sellers’ Indemnified Parties
5.3(2)
 
Sellers’ Material Adverse Effect
3.1



Section 7.2                      Governing Law: Consent to Jurisdiction: Waiver
of Jury Trial


(1)   THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEVADA WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES
THEREOF. EACH OF THE PARTIES HERETO AGREES THAT ANY LEGAL ACTION BETWEEN THE
PARTIES RELATING TO THE PERFORMANCE OF THIS AGREEMENT OR THE INTERPRETATION OR
ENFORCEMENT OF THE TERMS HEREOF OR THEREOF, SHALL EXCLUSIVELY BE BROUGHT IN THE
STATE OR FEDERAL COURTS OF THE STATE OF NEVADA, HAVING JURISDICTION OF THE
SUBJECT MATTER THEREOF, AND EACH PARTY IRREVOCABLY CONSENTS TO PERSONAL
JURISDICTION IN ANY SUCH STATE COURT, WAIVES ANY RIGHT TO OBJECT TO SUCH VENUE
OR TO ASSERT THE DEFENSE OF FORUM NON-CONVENIENS, AND AGREES THAT SERVICE OF
COMPLAINT OR OTHER PROCESS MAY BE MADE BY CERTIFIED OR REGISTERED MAIL ADDRESSED
TO SUCH PARTY AT THE ADDRESS SET FORTH IN SECTION 7.11.


(2)   EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT SUCH PARTY MAY HAVB TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO, THIS AGREEMENT OR THE
TRANSACTIONS CONTE1vfPLATED BY THIS AGREEMENT. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE TRANSACTIONS CONTE1vfPLATED HEREBY, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS.






-15-

 
 

--------------------------------------------------------------------------------

 



 


Section 7.3                      Exhibits


Each Exhibit referred to herein is incorporated into this Agreement. Such
Exhibits need not be physically attached hereto to be valid and binding if it is
appropriately identified on its face.


Section 7.4                      Entire Agreement; Construction


(1)          This Agreement and the other Transaction Documents·(including all
agreements and other documents contemplated herein and therein) constitute the
entire agreement among the parties relating to the subject matter hereof and
supersedes any prior understandings or agreements, written or oral, that relate
to the subject hereof (including any term sheets).


(2)          This Agreement and the other Transaction Documents may not be
assigned without the prior written consent of the other parties hereto;
provided, however, that the Buyer may, without the prior written consent of the
Sellers and provided it remains liable for its obligations hereunder, assign its
rights under this Agreement and the other Transaction Documents to any existing
or newly-formed Affiliate or Affiliates of the Buyer.


(3)          This Agreement and the other Transaction Documents may not be
amended except by a writing that specifically references this Agreement and the
other Transaction Documents, as applicable, and that is signed by each party to
this Agreement and the other Transaction Documents, as applicable, provided that
any amendment requiring approval of the stockholders of the Buyer under
Requirements of Law may not be made without the requisite approval of those
stockholders. The parties agree that each of them participated in the
preparation and negotiation of this Agreement and the other Transaction
Documents and the agreements contemplated hereby and thereby and that none of
this Agreement and the other Transaction Documents nor any of the agreements
contemplated hereby or thereby shall be construed against any party by virtue of
the fact that any party prepared or drafted such agreements. Nothing in this
Agreement and the other Transaction Documents, expressed or implied, is intended
or shall be construed to confer upon, or create in, any Person other than the
parties and their respective successors and permitted assigns and Indemnitees
any right, remedy, claim or obligation under or by reason of this Agreement and
the other Transaction Documents, as the case may be.


Section 7.5                      Interpretation


The table of contents and headings in this Agreement are for reference only and
shall not affect the meaning or interpretation of this Agreement. Definitions
shall apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. All references in this Agreement to
Articles, Sections and Exhibits shall be deemed to be references to Articles and
Sections of, and Exhibits to, this Agreement unless the context shall otherwise
require. The words “include,” “includes” and “including” when used in this
Agreement shall be deemed to be followed by the phrase “without limitation.” The
words “hereof,” “herein” and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. Unless otherwise expressly provided
herein, any agreement, instrument or statute defined or referred to herein or in
any agreement or instrument referred to herein shall mean such




-16-

 
 

--------------------------------------------------------------------------------

 



 


agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein.


Section 7.6                      Severability


The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability or the other provisions of this Agreement. If any provision of
this Agreement, or the application of that provision to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted for that provision in order to carry out, so far
as may be valid and enforceable, the intent and purpose of the invalid or
unenforceable provision and (b) the remainder of this Agreement and the
application of the provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor .shall such, invalidity or
unenforceability affect the validity or enforceability of the provision) or the
application of that provision, in any other jurisdiction.


Section 7.7                      Waiver


At any time, the Buyer, on the one hand, and the Sellers, on the other hand, may
(a) extend the time for the performance of any of the obligations of the other
party or parties, as the case may be, (b) waive any inaccuracies in the
representations and warranties of the other party or parties, as the case may
be, contained in this Agreement or in any document delivered under this
Agreement or (c) subject to Requirements of Law, waive compliance with any of
the ‘covenants or conditions contained in this Agreement. Any agreement on the
part of a party to any extension or waiver shall be valid only if set forth in
an instrument in writing signed by such party. The failure of any party to
assert any of its rights under this Agreement or otherwise shall not constitute
a waiver of such rights.


Section 7.8                      Survival


All representations and warranties contained in this Agreement shall survive the
Closing for a period of one (1) year (the “Expiration Date”). Any
representation, warranty or indemnity which is the subject of a claim or dispute
asserted in writing (or the subject of a proceeding) on or prior to the
Expiration Date shall survive with respect to such claim or dispute until its
final, non-appealable resolution.


Section 7. 9                     Counterparts: Telecopier


This Agreement may be executed in several counterparts, each of which shall be
an original and all of which shall constitute one and the same Agreement.
Signature pages exchanged by telecopier shall be fully binding.














-17-

 
 

--------------------------------------------------------------------------------

 

 
 
 
Asset Purchase Agreement - Page 18. [exh10-1_pg18.jpg]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Asset Purchase Agreement - Page 19. [exh10-1_pg19.jpg]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 